Citation Nr: 1542748	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  14-07 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus, to include as due to bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel  




INTRODUCTION

The Veteran served on active duty from October 1969 to September 1971.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss cannot be reasonably disassociated from his military service.

2.  The Veteran's current tinnitus is proximately due to his service-connected bilateral hearing loss. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss

The Veteran contends that his currently diagnosed bilateral hearing loss is the result of events during his active duty service.  According to the Veteran, he was exposed to acoustic trauma in the form of combat-related noise during active duty service.  He reports that he experienced noise exposure from gunfire, bombs and mortars. 
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Moreover, in the case of sensorineural hearing loss, service connection may be granted if such disease manifested in service or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The medical evidence includes multiple diagnoses of bilateral hearing loss, as defined for VA purposes, during the pendency of the appeal, to include a July 2012 VA audiological examination and a March 2014 private audiological evaluation.  38 C.F.R. § 3.385.  As such, the Board finds the Veteran has established a current disability for purposes of service connection. 

The Veteran's service treatment records are silent as to any complaints of or treatment for hearing loss.  However, the Board finds the Veteran's descriptions of his in-service noise exposure are consistent with his circumstances of service and are competent and credible for purposes of establishing an in-service event.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).

In particular, his Form DD-214 lists his in-service military occupation specialty as riflemen.  It also indicates that he was awarded a Combat Action Ribbon.  As such, the Board finds the evidence demonstrates an in-service event for service connection purposes.  See 38 U.S.C.A. § 1154(b) (West 2014). 
With evidence of a current disability and an in-service event, the remaining element required to establish service connection is a nexus between the current disability and the in-service event.  In July 2012, the Veteran underwent a VA examination in connection with his claims.  The VA examiner diagnosed bilateral sensorineural hearing loss and opined that it was "less likely than not" that the Veteran's bilateral hearing loss was caused by his military service.  The VA examiner acknowledged the Veteran's training and combat duties while in service and stated that the Veteran's occupational specialty would suggest noise exposure.  The VA examiner also considered the Veteran's post-service noise exposure.  The Veteran reported landscaping and hunting activities and reported post-service use of chainsaws, tractors, and lawn equipment for personal use.  However, the VA examiner based the opinion on the Veteran's hearing being within normal limits, bilaterally, at both enlistment and separation, with no significant shift noted.  The VA examiner cited a senior research audiologist, who asserted that although a person may have been exposed to hazardous noise, it did not necessarily follow that the person had noise-induced hearing loss because individual susceptibility could result in different hearing threshold levels.  

In support of the claim, the Veteran submitted a March 2014 letter from his private audiologist, M. P.  M. P. diagnosed bilateral sensorineural hearing loss and opined that it was "more likely than not" that the Veteran's noise exposure during active duty contributed to his bilateral hearing loss.  In providing the favorable opinion, the audiologist stated that structural changes in cochlear sensory cells caused by noise exposure could ultimately cause temporary and permanent auditory threshold shifts.  The audiologist noted the reported history of in-service noise exposure, to include weapons fire during training and in combat in Vietnam.  The audiologist also mentioned the Veteran's post-service noise exposure, which included yearly 

hunting trips and working in landscaping.  However, the Veteran reported that he rarely fired his weapon during hunting trips and used hearing protection while landscaping. 

Although the VA examiner in July 2012 considered the Veteran's service treatment records and noise exposure both during and after service, the examiner based the opinion that the Veteran's hearing loss was "less likely than not" related to his military service on the fact that a hearing loss was not shown on service separation. Although a rationale was provided, even if hearing loss is not shown in service or at service separation, medical evidence can establish service connection by a showing that hearing loss is actually due to incidents in service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The VA examiner failed to discuss whether the medical evidence in its entirety established whether the Veteran's hearing loss was actually due to his confirmed acoustic trauma in service.  Accordingly, the Board assigns little probative weight to this opinion.

The Board affords significant probative value to the medical opinion of M. P.  The record indicates that M. P. reviewed the Veteran's military records.  In addition, the private audiologist noted the specific details of the type and intensity of the noise exposure the Veteran experienced during training and combat, and the type and intensity of the noise exposure he experienced after service.  M. P. provided a positive opinion regarding the significance of the Veteran's exposure to loud noise and provided adequate rationale.  38 C.F.R. § 3.159(c)(4) (2015); Barr v Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board affords the opinion significant probative weight.  Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

As a result, the Board finds the preponderance of the evidence supports the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, service connection for bilateral hearing loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Tinnitus

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).

With respect to a current disability, the Board notes that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Board finds the Veteran has established a current disability of tinnitus for purposes of service connection.

During the July 2012 VA audiology examination, the Veteran reported that he first noticed tinnitus approximately four years ago, placing the onset of tinnitus well after his separation from service.  On that basis, the examiner concluded that the Veteran's tinnitus was not directly caused or aggravated by his service, but that it was "at least as likely as not" a symptom associated with his sensorineural hearing loss.  The VA examiner's findings are based upon a personal evaluation of the Veteran, as well as his own professional judgment.  A review of the record reveals that the only medical opinion addressing the etiology of the Veteran's tinnitus establishes a link between that diagnosis and the Veteran's now service-connected bilateral hearing loss.  Accordingly, service connection for tinnitus as secondary to 

his service-connected bilateral hearing loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is granted.


Service connection for tinnitus, as secondary to bilateral hearing loss, is granted. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


